Jfourtlj Court of


                                       September 09. 2013


                                      No. 04-12-00855-CR


                                        Abraham Linares,
                                            Appellant


                                                v,



                                       The Stale of Texas.
                                             Appellee


                            Trial Court Case No. 2011 CRM 00635 1)2


                                         O R D E R

        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. AIM'. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Tuesday.
October 08. 2013, to the following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parties will be notified of the Court's decision in this appeal in accordance with
TEX. R. APP. I'. 4H.


        Either party may file a motion requesting the Court lo reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


        It is so ORDERED on Monday. September 09. 2013.



                                                             CYuherine) Stone, Chief Justice

        IN WITNESS WIIHREOF, I have hereunto set my hand and a/fixed Lhe seal o/lhe said
court on this Monday. September 09. 2013.




                                                              eitfi l-./luuc. Clerk'   '